Citation Nr: 0612970	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-07 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gallbladder 
disability. 
 
2.  Entitlement to service connection for the residuals of 
cardiac bypass surgery. 
 
3.  Entitlement to service connection for polyps of the 
colon, claimed as colonoscopy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1958, and from October 1961 to August 1962.

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The veteran has also claimed that the following disabilities 
are related to the appendicitis and peritonitis that he had 
in service:  carpal tunnel syndrome; missing teeth; growths 
on the back, face and skull; cataracts; bilateral leg 
disability; hemorrhoids; and gangrene.  The RO has not issued 
a rating decision with regard to any of these claims, and 
they are referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).


REMAND

The veteran claims entitlement to service connection for a 
gallbladder disability, quadruple bypass surgery, and for 
periodic removal of polyps of the colon.  He contends that 
these disabilities are all related to his in service 
treatment for appendicitis.  

His service medical records reflect in service treatment in 
February 1962 for acute appendicitis with gangrene and 
perforation, followed by complications of surgical treatment, 
including a peritoneal infection.  At his November 2004 
hearing, the veteran stated that his Army physician indicated 
that he would have health complications throughout his later 
life due to the appendicitis.  The veteran now contends that 
his 1999 gall bladder removal was due to these in-service 
maladies, and that he currently suffers from chronic diarrhea 
and heartburn as a result of the gallbladder surgery.  He 
also asserts that his 1995 quadruple bypass surgery and his 
periodic surgery to remove polyps of the colon were caused by 
the peritonitis.  

While the veteran's private medical records reflect treatment 
for the claimed disabilities, VA has not afforded him an 
examination to determine the nature and etiology of any 
gallbladder disability, residuals of the bypass surgery, or 
residuals of the polyp removal.  As such, these issues are 
not ready for review as additional development is needed 
under 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is remanded for the following action:

1.  Afford the veteran a VA medical 
examination to determine whether he 
currently has any residuals of the 
gallbladder surgery, including chronic 
diarrhea or heartburn, or any residuals 
from the colonoscopy and polyp removal.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  If the 
examiner finds that the veteran does have 
a current disability related to the 
gallbladder surgery and/or the removal of 
colonic polyps, he/she should provide an 
opinion on whether the gallbladder 
disease or the colonic polyps are at 
least as likely as not (a probability of 
50 percent or greater) related to the 
appendicitis and peritonitis treated in 
1962.  

2.  Afford the veteran a VA 
cardiovascular examination and obtain a 
medical opinion on whether his heart 
disease is at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to the appendicitis 
and peritonitis treated during service.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

